EXHIBIT 10.1
 
 
SECOND AMENDMENT
 
SECOND AMENDMENT, dated as of February 20, 2009 (this “Amendment”), to the
Credit Agreement, dated as of April 21, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among (i) BOSTON
SCIENTIFIC CORPORATION, a Delaware corporation (the “Borrower”), (ii) BSC
INTERNATIONAL HOLDING LIMITED, a company incorporated under the laws of Ireland
(the “Term Loan Borrower”), (iii) the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), (iv) MERRILL
LYNCH CAPITAL CORPORATION, as Syndication Agent (the “Syndication Agent”), (v)
BEAR STEARNS CORPORATE LENDING INC., DEUTSCHE BANK SECURITIES INC. and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents (each in such capacity, a
“Documentation Agent”, and collectively, the “Documentation Agents”), and (vi)
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders thereunder (in
such capacity, the “Administrative Agent”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Term Loan Borrower, the Lenders, the Syndication
Agent, the Documentation Agents and the Administrative Agent are parties to the
Credit Agreement; and
 
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth herein; and
 
WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrowers, the Lenders and the Administrative Agent hereby agree as
follows:
 
 
ARTICLE I
 
SECTION 1.1 Defined Terms.  Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
SECTION 1.2 Amendments to Subsection 1.1 (Definitions).  (a)  The definition of
the term “Applicable Margin” in subsection 1.1 of the Credit Agreement is hereby
amended to read as follows:
 
“Applicable Margin”:  with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:
 


 
Revolving Loans and Term Loans
Revolving Loans
Term Loans
Rating
Eurodollar Loans/
Multicurrency Loans
ABR Loans
Eurodollar Loans
ABR Loans
Rating I
0.800%
0%
1.000%
0%
Rating II
0.875%
0%
1.125%
0.125%
Rating III
0.950%
0%
1.250%
0.250%
Rating IV
1.025%
0.025%
1.375%
0.375%
Rating V
1.100%
0.100%
1.500%
0.500%
Rating VI
1.175%
0.175%
1.625%
0.625%
Rating VII
1.250%
0.250%
1.750%
0.750%

 
 

--------------------------------------------------------------------------------

 


(b) The definition of the term “Consolidated EBITDA” in subsection 1.1 of the
Credit Agreement is hereby amended by replacing the current definition with the
following:
 
“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of
 
(a) income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,
 
(b) Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
 
(c) depreciation expense,
 
(d) amortization or write-down of intangibles (including, but not limited to,
goodwill) and organization costs,
 
(e) (i) any extraordinary, unusual or nonrecurring expenses or losses (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business and including special charges and purchased research and
development charges in connection with acquisitions and other strategic
alliances, inventory step-up charges, and unrealized investment impairments),
and (ii) net litigation-related charges and credits until such items are paid or
received (at such time as such items are paid or received, as applicable, such
cash payments shall be subtracted from Consolidated Net Income and such cash
receipts shall be added to Consolidated Net Income),
 
(f) any non-cash stock compensation expense in accordance with FAS123(r),
 
(g) with regard to any period ending March 31, 2009 through March 31, 2011 any
cash litigation costs, including judgments, orders, awards, settlements and
related legal costs paid during such period (net of any cash litigation or
settlement payments received during such period) (“Cash Litigation Charges”),
provided that, solely for the purposes of this definition, the aggregate amount
of Cash Litigation Charges under this clause (g) shall not exceed the sum of
$1,137,000,000 plus all cash payments (net of cash receipts) related to amounts
that were recorded in the financial statements of the Borrower before January 1,
2009,
 
(h) with regard to any period ending March 31, 2009 through March 31, 2011 any
cash or non-cash charges in respect of restructurings, plant closings, staff
reductions, distributor network optimization initiatives, distribution
technology optimization initiatives or other similar charges, provided that,
solely for the purposes of this definition, the aggregate amount of all charges
under this clause (h) shall not exceed $346,000,000 in the aggregate, and
 
(i) any income or expense associated with business combinations following the
adoption of FASB Statement No. 141(R), "Business Combinations - a replacement of
FASB Statement No. 141", which would have been treated as a cost of the
acquisition (e.g., as goodwill) under FASB Statement No. 141, "Business
Combinations",
 
 

--------------------------------------------------------------------------------

 
 
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of
 
(a) interest income (except to the extent deducted in determining Consolidated
Interest Expense), and
 
(b) any extraordinary, unusual or nonrecurring income or gains (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business, inventory step-up charges, and unrealized investment impairments).
 
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Acquisition as if the Acquisition had been effected on the first day of such
period.
 
(c) The definition of the term “Excess Utilization Day” in subsection 1.1 of the
Credit Agreement is hereby deleted.
 
(d) The definition of the term “Facility Fee Rate” in subsection 1.1 of the
Credit Agreement is hereby amended to read as follows:
 
“Facility Fee Rate”:  for each day during each calculation period, the rate per
annum based on the Ratings in effect on such day, as set forth below:
 
Rating
Facility
Fee Rate
   
Rating I
0.20%
Rating II
0.25%
Rating III
0.30%
Rating IV
0.35%
Rating V
0.40%
Rating VI
0.45%
Rating VII
0.50%



 
SECTION 1.3 Conditions to Effectiveness.  This Amendment shall become effective
on the date (the “Amendment Effective Date”) on which (a) the Borrowers, the
Administrative Agent and the Majority Lenders shall have executed and delivered
to the Administrative Agent this Amendment, (b) the Borrowers shall have
prepaid, or shall have made arrangements to prepay substantially simultaneously
with this Amendment becoming effective, the Term Loans in the aggregate amount
of not less than $500,000,000 (which prepayment shall be applied in accordance
with Section 3.7(a) of the Credit Agreement, the Lenders hereby agreeing to
waive the four Business Day notice provision set forth in Section 3.1(a)), (c)
the Borrower shall have reduced, or shall have made arrangements to reduce
substantially simultaneously with this Amendment being effective, the aggregate
Revolving Credit Commitments in an amount of not less than $250,000,000 (which
reduction shall be made in accordance with Section 2.9 of the Credit Agreement,
the Lenders hereby agreeing to waive the five Business Day notice provision set
forth in such Section) and (d) all fees payable to Banc of America Securities
LLC and any Lender shall have been paid.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.4 Representation and Warranties.  To induce the Administrative Agent
to enter into this Amendment, each Borrower hereby represents and warrants to
the Administrative Agent and all of the Lenders as of the Amendment Effective
Date that:
 
(a) Corporate Power; Authorization; Enforceable Obligations.
 
(i) Each of the Borrower and the Term Loan Borrower has the corporate power and
authority, and the legal right, to make and deliver this Amendment and to
perform the Loan Documents, as amended by this Amendment, to which it is a party
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Amendment and the performance of the Loan
Documents, as so amended, to which it is a party.
 
(ii) No consent or authorization of, filing with (other than the Borrower’s
public filing of the Amendment on Form 8-K), or notice to or other act by or in
respect of, any Governmental Authority or any other Person is required with
respect to the Borrower or any of its Subsidiaries in connection with the
execution and delivery of this Amendment or with the performance, validity or
enforceability of the Loan Documents, as amended by this Amendment, to which the
Borrowers are party.
 
(iii) This Amendment has been duly executed and delivered on behalf of the
Borrower and the Term Loan Borrower.
 
(iv) This Amendment and each Loan Document, as amended by this Amendment, to
which each of the Borrowers is a party constitutes a legal, valid and binding
obligation of the Borrower and the Term Loan Borrower enforceable against the
Borrowers in accordance with its terms, subject to the effects of bankruptcy,
examination, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
 
(b) Representations and Warranties.  The representations and warranties made by
each Borrower in and pursuant to the Loan Documents are true and correct in all
material respects on and as of the Amendment Effective Date, after giving effect
to the effectiveness of this Amendment, as if made on and as of the Amendment
Effective Date.
 
SECTION 1.5 Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.
 
SECTION 1.6 No Other Amendments; Confirmation.  Except as expressly amended,
modified and supplemented hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.7 Governing Law; Counterparts.  (a)  This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
 
(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  This
Amendment may be delivered by facsimile transmission of the relevant signature
pages thereof.
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
 
 

 
BOSTON SCIENTIFIC CORPORATION
         
 
By:
        Name        Title           

 
 

 
BSC INTERNATIONAL HOLDING LIMITED
         
 
By:
        Name        Title           

 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.
   
as Administrative Agent and as a Lender 
         
 
By:
        Name        Title           

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

        as a Lender          
 
By:
        Name        Title           

 
 
 
 
 

--------------------------------------------------------------------------------

 